Case 1:18-cr-00067-HSO-.]CG Document 41 Filed 03/26/19 Page 1 of 7

SOUTHERN D|ST`R|CT OF MlSSlSS|PPl

FlL

MAR 2 6 2019

ARTHUR JOHNS‘roN

PLEA AGREEMENT wm

 

   

 

 

 

 

 

 

 

Subject: United States v. Louis Brent Ladner Date:
Criminal No. l:l8»cr-00067-HSO-JCG August 8, 2018
To: From:
Ellen Maier Allred John A. l\/leynardie
Attorney for Defendant Assistant United States Attorney

Southern District of Mississippi
Crirninal Division

Louis Brent Ladner, Defendant herein, and Ellen Maier Allred, attorney for Defendant,
have been notified and understand and agree to the items contained herein, as well as in the Plea
Supplement, and that:

l. Count of Conviction. lt is understood that. as ofthe date ofthis plea agreement,
Del"endant and Defendant’s attorney have indicated that Dei`endant desires to plead guilty to
Count 2 ofthe indictment

2. Sentence. Defendant understands that the penalty for the offense charged in
Count 2 ofthe indictinent, charging a violation ofTitle 21, United States Code, Section
84l(a)(l), is not less than 5 years nor more than 40 years in prison; a term oi"supervised release
of at least 4 years; and a fine of up to $5,000,000. Defendant further understands that it`a term of
supervised release is imposed, that term will be in addition to any prison sentence Det`endant
receives; further, if any ofthe terms Of Det`endant's supervised release are violated, Del`endant
can be returned to prison for the entire term of supervised release, without credit for any time

already served on the term of supervised release prior to Defendant's violation ofthose

U.S. v. Louis Brent Ladner
l:lS-cr-00067-l-ISO-JCG
Page l oi`7

Case 1:18-cr-00067-HSO-.]CG Document 41 Filed 03/26/19 Page 2 of 7

conditions. lt is further understood that the Court may require Defendant to pay restitution in this
matter in accordance With applicable law. Defendant further understands that Defendant is liable
to make restitution for the full amount of the loss determined by the Court, to include relevant
conduct, which amount is not limited to the count of conviction. Defendant further understands
that if the Court orders Defendant to pay restitution, restitution payments cannot be made to the
victim directly but must be made to the Clerk of Court, Southern District of Mississippi.
[Defendant understands that an order of forfeiture will be entered by the Court as a part of
Defendant's sentence and that such order is mandatory.]

3. Determination of Sentencing Guidelines. It is further understood that the
United States Sentencing Guidelines are advisory only and that Defendant and Defendant's
attorney have discussed the fact that the Court must review the Guidelines in reaching a decision
as to the appropriate sentence in this case, but the Court may impose a sentence other than that
indicated by the Guidelines if the Court finds that another sentence would be more appropriate
Defendant specifically acknowledges that Defendant is not relying upon anyone's calculation of a
particular Guideline range for the offense to which Defendant is entering this plea, and
recognizes that the Court will make the final determination of the sentence and that Defendant
may be sentenced up to the maximum penalties set forth above.

4. Breach of This Agreement and Further Crimes. lt is further understood that
should Defendant fail or refuse as to any part of this plea agreement or commit any further
crimes, then, at its discretion, the U.S. Attorney may treat such conduct as a breach of this plea
agreement and Defendant's breach shall be considered sufficient grounds for the pursuit of any
prosecutions which the U.S. Attorney has not sought as a result of this plea agreement, including

any such prosecutions that might have been dismissed or otherwise barred by the Double

U.S. v. Louis Brent Ladner
1:18-cr-00067-HSO-JCG
Page 2 of 7

Case 1:18-cr-00067-HSO-.]CG Document 41 Filed 03/26/19 Page 3 of 7

Jeopardy Clause, and any federal criminal violation of which this office has knowledge.

5. Financial Obligations. It is further understood and specifically agreed to by
Defendant that, at the time of the execution of this document or at the time the plea is entered,
Defendant will then and there pay over the special assessment of $100.00 per count required by
TitlelS, United States Code, Section 3013, to the Office of the United States District Court
Clerk; Defendant shall thereafter produce proof of payment to the U.S. Attorney or the U.S.
Probation Office. If the Defendant is adjudged to be indigent, payment of the special assessment
at the time the plea is entered is waived, but Defendant agrees that it may be made payable first
from any funds available to Defendant while Defendant is incarcerated. Defendant understands
and agrees that, pursuant to Title 18, United States Code, Section 3613, whatever monetary
penalties are imposed by the Court will be due and payable immediately and subject to
immediate enforcement by the United States as provided in Section 3613. Furthermore,
Defendant agrees to complete a Department of Justice Financial Statement no later than the day
the guilty plea is entered and provide same to the undersigned AUSA. Defendant also agrees to
provide all of Defendant's financial information the Probation Office and, if requested, to
participate in a pre-sentencing debtor's examination. If the Court imposes a schedule of
payments, Defendant understands that the schedule of payments is merely a minimum schedule
of payments and not the only method, nor a limitation on the methods, available to the United
States to enforce the judgment If Defendant is incarcerated, Defendant agrees to participate iri
the Bureau of Prisons' Inmate Financial Responsibility Program regardless of whether the Court
specifically directs participation or imposes a schedule of payments. Defendant understands and
agrees that Defendant shall participate in the Treasury Offset Program until any and all monetary

penalties are satisfied and paid in full by Defendant.

U.S. v. Louis Brent Ladner
l :18-cr-00067-HSO-JCG
Page 3 of 7

Case 1:18-cr-00067-HSO-.]CG Document 41 Filed 03/26/19 Page 4 of 7

6. Transferring and Liguidating Assets. Defendant understands and agrees that
Defendant is prohibited from transferring or liquidating any and all assets held or owned by
Defendant as of the date this Plea Agreement is signed. Defendant must obtain prior written
approval from the U.S. Attorney’s Financial Litigation Unit prior to the transfer or liquidation of
any and all assets after this Plea Agreement is signed and if Defendant fails to do so the
Defendant understands and agrees that an unapproved transfer or liquidation of any asset shall be
deemed a fraudulent transfer or liquidation.

7. Future Direct Contact With Defendant. Defendant and Defendant's attorney
acknowledge that if forfeiture, restitution, a fine, or special assessment or any combination of
forfeiture, restitution, fine, and special assessment is ordered in Defendant's case that this will
require regular contact with Defendant during any period of incarceration, probation, and
supervised release. Further, Defendant and Defendant's attorney understand that it is essential
that defense counsel contact the U.S. Attorney’s Financial Litigation Unit immediately after
sentencing in this case to confirm in writing whether defense counsel will continue to represent
Defendant in this case and in matters involving the collection of the financial obligations
imposed by the Court. If the U.S. Attorney does not receive any written acknowledgment from
defense counsel within two weeks from the date of the entry of Judgment in this case, the U.S.
Attorney will presume that defense counsel no longer represents Defendant and the Financial
Litigation Unit will communicate directly with Defendant regarding collection of the financial
obligations imposed by the Court. Defendant and Defendant's attorney understand and agree that
such direct contact with Defendant shall not be deemed an improper ex parte contact with
Defendant if defense counsel fails to notify the U.S. Attorney of` any continued legal

representation within two weeks after the date of entry of the Judgment in this case.

U.S. v. Louis Brent Ladner
l 218-cr-00067-HSO-JCG
Page 4 of 7

Case 1:18-cr-00067-HSO-.]CG Document 41 Filed 03/26/19 Page 5 of 7

8. Waivers. Defendant, knowing and understanding all of the matters aforesaid,
including the maximum possible penalty that could be imposed, and being advised of
Defendant's rights to remain silent, to trial byjury, to subpoena witnesses on Defendant's own
behalf, to confront the witnesses against Defendant, and to appeal the conviction and sentence, in
exchange for the U.S. Attorney entering into this plea agreement and accompanying plea
supplement, hereby expressly waives the following rights (except that Defendant reserves the
right to raise ineffective assistance of counsel claims):

a. the right to appeal the conviction and sentence imposed in this case, or the
manner in which that sentence Was imposed, on the grounds set forth in Title 18, United

States Code, Section 3742, or on any ground whatsoever, and

b. the right to contest the conviction and sentence or the manner in which the

sentence was imposed in any post-conviction proceeding, including but not limited to a

motion brought under Title 28, United States Code, Section 2255, and any type of

proceeding claiming double jeopardy or excessive penalty as a result of any forfeiture
ordered or to be ordered in this case, and
c. any right to seek attorney fees and/or costs under the “Hyde Amendment,"

Title 18, United States Code, Section 3006A, and the Defendant acknowledges that the

govemment’s position in the instant prosecution was not vexatious, frivolous, or in bad

faith, and

d. all rights, Whether asserted directly or by a representative, to request or
receive from any department or agency of the United States any records pertaining to the
investigation or prosecution of this case, including without limitation any records that

may be sought by Defendant or by Defendant's representative under the Freedom of

U.S. v. Louis Brent Ladner
l:lS-cr-00067-HSO-JCG
Page 5 of 7

Case 1:18-cr-00067-HSO-.]CG Document 41 Filed 03/26/19 Page 6 of 7

Information Act, set forth at Title 5, United States Code, Section 552, or the Privacy Act

of 1974, at Title 5, United States Code, Section 552a.

e. Defendant further acknowledges and agrees that any factual issues regarding
the sentencing will be resolved by the sentencingjudge under a preponderance of the
evidence standard, and Defendant waives any right to ajury determination of these
sentencing issues. Defendant further agrees that, in making its sentencing decision, the
district court may consider any relevant evidence without regard to its admissibility under
the rules of evidence applicable at trial.

Defendant waives these rights in exchange for the United States Attorney entering
into this plea agreement and accompanying plea supplement,

9. Immigration Status. Defendant recognizes that pleading guilty may have
consequences with respect to Defendant’s immigrations status if Defendant is not a citizen of the
United States. Under federal law, a broad range of crimes are removable offenses and in some
cases, removal is presumptively mandatory. Removal and other immigration consequences are
the subject of a separate proceeding, however, and Defendant understands that no one, including
Defendant’s attorney or the Court, can predict to a certainty the effect of Defendant’s conviction
on Defendant’s immigration status. Defendant nevertheless desires to plead guilty regardless of
any immigration consequences that this plea may entail, even if the consequence is automatic
removal from the United States.

10. Comglete Agreement. It is further understood that this plea agreement and the
plea supplement completely reflects all promises, agreements and conditions made by and
between the United States Attorney’s Office for the Southem District of Mississippi and

Defendant.

U.S. v. Louis Brent Ladner
l :18-cr-00067-HSO-JCG
Page 6 of 7

Case 1:18-cr-00067-HSO-.]CG Document 41 Filed 03/26/19 Page 7 of 7

Defendant and Defendant's attorney of record declare that the terms of this plea
agreement have been:

READ BY OR TO DEFENDANT;

EXPLAINED TO DEFENDANT BY DEFENDANT'S ATTORNEY;
UNDERSTOOD BY DEFENDANT;

VOLUNTARILY ACCEPTED BY DEFENDANT; and

AGREED TO AND ACCEPTED BY DEFENDANT.

?':'*P°!°l"

WITNESS OUR SlGNATURES, as set forth below.

D. MICHAEL HURST, JR.

United States Attorney
` B! Zé! /f

giglio A. Mey die Date
sistant Uni ed States Attorney

 

 

 

 

%r; zia gram
Louis Brent L§lner Date
Defendant
W Mt/\.a/( 313’@ Z f Cf .
Ellen Maier Allred Date
Attorney for Defendant
[WHERE NEEDED: Interpreter] Date

U.S. v. Louis Brent Ladner
l :lS-cr-00067-HSO-JCG
Page 7 of 7

